Citation Nr: 0730952	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 2002 
for service connection for post traumatic stress disorder.

2.  Entitlement to an effective date prior to May 20, 2002 
for a total disability rating based on individual 
unemployabilty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1956 to 
July 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In December 1957, January 1986, March 1990, June 1995, 
and September 1999, the RO denied service connection for a 
psychiatric disorder and those decisions are final.

2.  A claim to reopen the claim for entitlement to service 
connection for a psychiatric disorder, to include post 
traumatic stress disorder (PTSD) was not received by VA until 
May 22, 2002.  

3.  The initial evidence of entitlement to service connection 
for PTSD was provided at the December 14, 2002 VA 
examination.

4.  An informal claim for entitlement to a total disability 
rating based on individual unemployability (TDIU) was 
received by VA on September 3, 1999.  A formal claim of 
entitlement to TDIU was received by VA on May 2, 2003.

5.  In March 2003, the RO granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective May 20, 
2002.  By an August 2003 rating decision, the RO assigned a 
70 percent evaluation, effective May 20, 2002.

6.  The initial evidence of unemployability due to service-
connected disabilities was contained in a May 17, 2003 VA 
PTSD examination report.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 20, 2002 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).

2.  The criteria for an effective date prior to May 20, 2002 
for entitlement to TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
earlier effective dates for a grant of service connection for 
PTSD and entitlement to TDIU, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to an initial adjudication and re-
adjudication of the veteran's claims, May 2002, April 2003, 
and November 2003 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  

Although notice was not provided to the veteran prior to the 
initial adjudication of these claims informing him that a 
disability rating and an effective date would be assigned 
should the claims of entitlement to service connection and 
TDIU be granted, the Board finds that the veteran has not 
been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Effective Date for Service Connection for PTSD

The effective date of an award of pension, compensation or 
dependency and indemnity compensation based on a claim 
reopened after final disallowance and an evaluation following 
such award, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For reopened claims, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  Any application for a benefit that is received 
after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.160(e) (2006).

In August 1957, the veteran filed a claim for entitlement to 
service connection for nervousness.  In December 1957, the RO 
denied the claim for nervousness because the veteran's 
personality disorder was of a developmental or constitutional 
nature.  The next month, the veteran was notified of this 
decision and of his appellate rights.  He did not appeal, and 
the December 1957 decision was final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  In 
September 1985, the veteran filed a claim for entitlement to 
service connection for a psychiatric disorder.  In January 
1986, the RO denied the claim for bipolar disorder because 
the disorder was not shown during active service.  That 
month, the veteran was notified of this decision and of his 
appellate rights.  The veteran did not perfect an appeal, and 
the January 1986 decision was final.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.302, 20.1103.  In November 1989, the veteran 
filed a claim for entitlement to service connection for a 
psychiatric disorder.  In March 1990, the RO denied the claim 
for a nervous disorder because there was no new and material 
evidence that showed aggravation of the preexisting disorder 
or any current disorder shown in service.  That month, the 
veteran was notified of this decision and of his appellate 
rights.  He did not appeal, and the March 1990 decision was 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  

In February 1995, the veteran filed a claim for entitlement 
to service connection for a psychiatric disorder.  In June 
1995, the RO denied the claim because there was no new and 
material evidence that showed inservice aggravation of a 
preexisting disorder or inservice evidence of a bipolar 
disorder.  That month, the veteran was notified of this 
decision and of his appellate rights.  He did not appeal, and 
the June 1995 decision was final.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 20.302, 20.1103.  In September 1999, the veteran 
filed a claim for entitlement to service connection for a 
psychiatric disorder.  In September 1999, the RO denied the 
claim because no new and material evidence was presented.  
That month, the veteran was notified of this decision and of 
his appellate rights.  He did not appeal, and the September 
1999 decision was final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.302, 20.1103.  

On May 22, 2002, the veteran filed a claim to reopen his 
claim for entitlement to service connection for a psychiatric 
disorder, to include PTSD.  In a March 2003 decision, the RO 
granted service connection for PTSD, effective May 20, 2002, 
finding this to be the date of the claim to reopen.

The proper effective date here, therefore, is the later of 
the date of the claim to reopen, May 22, 2002, and the date 
that entitlement arose.  Service connection for PTSD requires 
a diagnosis in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  Here, entitlement to PTSD did not 
arise until December 14, 2002 - the date a VA examiner 
provided the medical opinion linking the veteran's PTSD 
diagnosis and his inservice stressor.  Accordingly, the 
proper effective date is December 14, 2002, the later of the 
date of the claim to reopen, May 22, 2002, and the date that 
entitlement arose, December 14, 2002.  

The Board notes that by assigning an effective date of May 
20, 2002, the date the RO found to be the date of claim, 
rather than the date that entitlement arose, December 14, 
2002, the RO has assigned an effective date that benefited 
the veteran beyond the technical requirements of the law.  
See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  In 
addition, the Board notes that the actual date of claim was 
May 22, 2002, but the RO assigned the date of May 20, 2002.  
Accordingly, an effective date prior to May 20, 2002 for the 
grant of service connection for PTSD is not warranted.

Effective Date for Entitlement to TDIU

The effective date of an award of pension, compensation or 
dependency and indemnity compensation based on a claim for 
increase and an evaluation following such award, will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  A claim for TDIU is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  Thus, an effective date for a TDIU award is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  Date of receipt 
generally means the date on which a claim, information, or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2006).

In a September 3, 1999 communication, it appears that the 
veteran asserted an informal claim of entitlement to TDIU 
upon which the RO did not act.  The Board finds no document 
or evidence of file that can be construed as an informal 
claim for TDIU prior to that date.  On May 2, 2003, the 
veteran filed a formal claim of entitlement to TDIU.  Thus, 
the date of receipt of the claim was September 3, 1999.  

The proper effective here, therefore, is the later of the 
date of claim, September 3, 1999, and the date that 
entitlement arose.  VA will grant TDIU when the evidence 
shows that the veteran is precluded, by reason of service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  38 C.F.R. § 4.16(a).  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2006).  

As of September 9, 1999, the veteran had only one service-
connected disability:  a tracheotomy scar, which was 
evaluated as noncompensable.  As of May 20, 2002, the veteran 
had another service-connected disability, PTSD, which was 
evaluated as 70 percent disabling.  At a May 17, 2003 VA PTSD 
examination, a VA examiner opined that the veteran was unable 
to work due to his service-connected PTSD.  Prior to that 
examination, the evidence of record did not show that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  Thus, the date of entitlement to TDIU is May 
17, 2003.  

Accordingly, because the later of the date of receipt of 
claim, September 3, 1999, and the date that entitlement 
arose, May 17, 2003, is May 17, 2003, an effective date prior 
to May 20, 2002 for entitlement to TDIU is not warranted.  
The Board notes that by assigning an effective date of May 
20, 2002, rather than the date that entitlement arose, May 
17, 2003, the RO has assigned an effective date that 
benefited the veteran beyond the technical requirements of 
the law.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to May 20, 2002 for service 
connection for PTSD is denied.

An effective date prior to May 20, 2002 for entitlement to 
TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


